Mr. Justice HELSOU
delivered the opinion of the court.
The construction given to the clause of the treaty by the government excluded the article in question from the free list, and subjected it to the duty of the existing tariff law, which was in the present instance the act of 1862. The regulations of the Secretary of the Treasury declared, that articles of wood entered under the designations of the treaty remained liable to the duty, if manufactured, in whole or in part, by planing, shaving, turning, splitting, or riving, or any process of manufacture, other than rough-hewing or sawing.*
‘ We think this a sound construction of the words of the *408clause. The treaty admits free of duty, “ timber and lumber of all kinds,” with certain specified limitations, “ round, hewed, and sawed;” which limitations, as respects this branch of the clause, are determined either by the form, or by the work bestowed on the article, — the timber or lumber must be round, hewed, or sawed; if neither, then the article is not brought within the description, and if otherwise brought within it, there is still a further limitation, — “ un-manufactured, in whole or in part.” The article may be round, hewn, or sawed, but if it has undergone the process of manufacture, even in part, it is taken out of the free list.
In the present case the article is prepared by splitting for the hand of the cooper, in the manufacture of the pipe or hogshead, a process which has the effect to relieve him from much of the labor that would otherwise be required in adapting it to the use intended. It has been already reduced to the proper form and size — a work which, in the first stages of the manufacture of the hogshead, must be done, and by which a considerable advance is made in fitting and finishing it for the market.
As this treaty has been annulled, the question is no longer of any general importance; and as we concur in the interpretation given to it by the Secretary of the Treasury, it is unnecessary to extend this opinion.
The court answer the question
In the aeeiRmative.

 Reg. 1857, p. 498, § 2, Art. 921.